847 F.2d 842
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Patricia A. McCANTS, Petitioner,v.DEPARTMENT OF TREASURY, Respondent.
No. 87-3488.
United States Court of Appeals, Federal Circuit.
April 18, 1988.

Before MARKEY, Chief Judge, SKELTON, Senior Circuit Judge, and FRIEDMAN, Circuit Judge.
SKELTON, Senior Circuit Judge.

DECISION

1
The final decision of the Merit Systems Protection Board (board) Docket Nos.  DC07528610532 and DC07528610540, dated June 16, 1987, sustaining the removal of petitioner Patricia A. McCants from her position as Supervisory Customs Inspector, GS-11, United States Customs Service, Freeport, Bahamas, by the Department of the Treasury, (the agency), for conspiring with her husband, Kendall Farquharson, to import a controlled substance (cocaine) into the United States, is affirmed on the basis of the decision of the Administrative Judge dated January 13, 1987, and the decision of the full board described above.


2
Petitioner was indicted for conspiring with her husband and others to import into the United States contraband (including one million dollars) without declaring it when going through customs, and also cocaine.  The criminal case against her was later dismissed, but the agency removed her from her position for reasons fully discussed in the opinions of the Administrative Judge and the full board.


3
The facts show, among other things, that petitioner was a part of the conspiracy, and personally allowed her husband to pass through customs without inspection carrying a bag she believed contained one million dollars that had not been declared, but which actually contained cocaine that her husband carried to Miami, Florida, where he was arrested.


4
Petitioner's arguments on appeal have been adequately treated in the opinions below.  Upon review of the record, we conclude that the board's decision is supported by substantial evidence and is not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c);  and Hayes v. Department of the Navy, 727 F.2d 1535, 1537 (Fed.Cir.1984).